In an action to recover damages for breach of warranty and negligence, the appeal is from an order of the Supreme Court, Westchester County, entered January 30, 1975, which granted plaintiffs motion to vacate paragraph 6 of appellant’s demand for a bill of particulars. Order reversed, with $20 costs and disbursements, and motion denied. In this personal injury action, one cause of action is based upon the alleged negligence of appellant. Accordingly, appellant is entitled to know, by way of a bill of particulars: "The acts and/or omissions alleged to constitute the negligence of [appellant.]” (Schnell v New York Tel. Co., 12 AD2d 523). Rabin, Acting P. J., Hopkins, Latham, Cohalan and Christ, JJ., concur.